IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID L. CLEMENTS,                       §
                                         §   No. 161, 2018
       Defendant Below,                  §
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1509020383 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                             Submitted: September 17, 2018
                             Decided:   October 11, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      The appellant’s Supreme Court Rule 26(c) brief, the State’s response, and the

record below reflect that:

      (1)    On November 29, 2017, a Superior Court jury found the appellant,

David L. Clements, guilty of Carrying a Concealed Deadly Weapon (“CCDW”) and

Resisting Arrest. The Superior Court sentenced Clements as follows: (i) for CCDW,

five years of Level V incarceration, with credit for 74 days previously served,

suspended for one year of Level II probation; and (ii) for Resisting Arrest, a $100.00

fine. Based on time Clements had already served at Level V and Level III (GPS),

the Superior Court modified the CCDW sentence to 364 days of Level V
imprisonment, with credit for 74 days previously served, suspended immediately.

This is Clements’ direct appeal.

         (2)     On appeal, Clements’ counsel (“Counsel”) filed a brief and a motion to

withdraw under Supreme Court Rule 26(c). Counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably appealable

issues. Counsel informed Clements of the provisions of Rule 26(c) and provided

Clements with a copy of the motion to withdraw and the accompanying brief.

         (3)     Counsel also informed Clements of his right to identify any points he

wished this Court to consider on appeal. Clements has not provided any points for

this Court to consider. The State has responded to the Rule 26(c) brief and has

moved to affirm the Superior Court’s judgment.

         (4)     When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

conduct its own review of the record and determine whether the appeal is so totally

devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.1




1
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).


                                                 2
       (5)    Clements’ Resisting Arrest conviction is not subject to appellate review

because the fine imposed did not exceed $100.00.2 As to Clements’ CCDW

conviction, the Court has reviewed the record carefully and has concluded that

Clements’ appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Counsel has made a conscientious effort to examine

the record and the law and has properly determined that Clements could not raise a

meritorious claim in this appeal.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                           BY THE COURT:


                                           /s/ Karen L. Valihura
                                           Justice




2
  This Court's constitutional jurisdiction is limited to hearing criminal appeals “in which the
sentence shall be death, imprisonment exceeding one month, or fine exceeding One Hundred
Dollars.” Del. Const. art IV, § 11(1)(b).


                                              3